Citation Nr: 1447313	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-06 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The alleged Veteran has unverified service with the United States Armed Forces in the Republic of the Philippines during World War II.  He died in June 2010.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 determination letter of the Department of Veterans Affairs (VA), Regional Office (RO) in Manila, Republic of the Philippines.  In February 2014, a Travel Board hearing was scheduled at the appellant's request; however, she failed to appear for such hearing (without giving cause or expressing a desire to have the hearing rescheduled).  Hence, the Board finds the hearing request to be withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


In August 2014, the Court of Appeals for Veterans Claims issued a decision in Tagupa v. McDonald, --- Vet. App. ----, 2014 WL 4199213 (Aug. 26, 2014), holding that VA may not rely on certification from that National Personnel Records Center to determine Veteran status for VA benefits purposes.  Consequently, remand is required to seek verification of the decedent's service with the Department of the Army. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should forward all relevant evidence to the Department of the Army to seek verification of the alleged veteran's service.  If a negative response is provided, the appellant must be so notified and offered the opportunity to respond.

2.  The AOJ should then review the record and readjudicate the matter.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



